Exhibit 10.35



FIRST AMENDMENT TO
MASTER FIELD SERVICES AGREEMENT


THIS FIRST AMENDMENT TO MASTER FIELD SERVICES AGREEMENT (this “Amendment”) is
made and entered into as of February 21, 2013, by and between DIAMONDBACK E&P
LLC (“Operator”) and BISON DRILLING AND FIELD SERVICES LLC (“Contractor”).


RECITALS:


A.    Operator and Contractor are parties to that certain Master Field Services
Agreement dated January 1, 2013 (the “Agreement”).


B.    The parties desire to amend the Agreement in the manner hereinafter set
forth.


NOW, THEREFORE, in consideration of the premises, covenants and conditions
herein, and other valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Operator and Contractor hereby agree as follows:


1.    Compensation. Exhibit “C” (Rate Schedule - Trailers, Forklifts and Well
Spudders Only) of the Agreement is hereby deleted in its entirety and replaced
with Exhibit “C” attached hereto.


2.    Entire Agreement. All prior understandings and agreements between the
parties with respect to the subject matter of this Amendment are merged within
this Amendment, which alone fully and completely sets forth the understanding of
the parties with respect thereto. This Amendment may not be changed or modified
nor may any of its provisions be waived orally or in any manner other than by a
writing signed by the party against whom enforcement of the change, modification
or waiver is sought.


3.    Agreement. Except as herein provided, the Agreement and all off its terms,
covenants and conditions remain in full force and effect.


4.    Execution Counterparts. This Amendment may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument. All such counterparts together shall constitute for all purposes one
agreement.


(signature page following)




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Operator and Contractor have executed this Amendment as of
the day and year first written above.




 
 
 
 
 
 
 
 
OPERATOR:
 
 
 
 
 
 
 
 
 
DIAMONDBACK E&P LLC
 
 
 
By:
/s/ Travis D. Stice
 
 
 
 
 
 
 
 
Name:
Travis D. Stice
 
 
 
 
 
 
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
 
 
CONTRACTOR:
 
 
 
 
 
 
 
 
 
BISON DRILLING AND FIELD SERVICES LLC
 
 
By:
/s/ Kaes Vanthof
 
 
 
 
 
 
 
 
Name:
Kaes Vanthof
 
 
 
 
 
 
 
 
Title:
Chief Executive Officer
 

















--------------------------------------------------------------------------------



EXHIBIT “C”


Rate Schedule
(Trailers, Forklifts and Well Spudders Only)


Trailers:


•
$125 / day



Forklifts:


•
$100 / day



Well Spudders


•
$75 / foot

•
$3,000 / Move in Midland County

•
$4,000 / Move in Upton County

•
Note: Contractor does not currently provide pre-set pricing in any other
counties, but there will likely be an agreed-upon move fee for such other
counties.

•
$7,500 / Rathole and Mousehole



    






